Exhibit 10.12


TRUST AGREEMENT
FOR ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
FIRST AMENDMENT
This FIRST AMENDMENT to the Trust Agreement for Alliant Techsystems Inc.
Nonqualified Deferred Compensation Plan (the “Trust Agreement”) is entered into
as of this 28th day of January 2013 by Alliant Techsystems Inc., as grantor,
(“ATK”) and U.S. Bank National Association, as trustee (the “Trustee”).
ATK and the Trustee entered into the Trust Agreement as of January 1, 2003;
Section 9.1 of the Trust Agreement provides, inter alia, that the Trust
Agreement can be amended by a written instrument executed by ATK and the
Trustee; and the Trust Agreement has never been amended.
ATK wishes to amend the Trust Agreement to clarify and streamline the
administrative process by which benefits can be paid to participants from the
trust fund under the Trust Agreement.
ATK hereby certifies that no Change of Control (as defined in Section 1.3 of the
Trust Agreement) has occurred as of the date first written above.
Effective as of the date first written above, Section 6.5 is hereby amended to
add a new Section 6.5(c) to read as follows:
“(c)    upon receipt of a written certification from ATK (or, after a Change of
Control, from the independent public accountants for ATK) on or before January
31st of any year that ATK paid a specified dollar amount of benefits directly to
Participants or their Beneficiaries as they became due under the terms of the
Plan (pursuant to Section 6.1 hereof) within the prior calendar year, the
Trustee shall distribute such specified dollar amount to ATK as a reimbursement
for such direct payments.”
In all respects not amended, the Trust Agreement is hereby ratified and
confirmed.








Page 1 of 1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized officers as of the date first written above.






ALLIANT TECHSYSTEMS INC.
By: /s/Judith Mares            
Judith Mares
Title:    Chief Investment Officer
U.S. BANK NATIONAL ASSOCIATION
By:    /s/ Nic Malone            
Nic Maylone
Title:    Vice President and Relationship Manager




Page 2 of 2